Citation Nr: 1519812	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-31 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

Since the grant of service connection, PTSD has not been shown to be productive  of a disability picture that more nearly approximates total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has  been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records, post-service treatment records, and VA examination and opinion reports.  The Board notes the Veteran is in receipt of Social Security Administration (SSA) disability benefits for injuries incurred in a motorcycle accident in 2005; there has been no mention of any psychiatric condition in this regard.  As there is no indication that SSA records have any bearing on the outcome of the claim on appeal, they are not essential to the adjudication of this matter, and need not be considered.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is rated under Diagnostic Code 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Under such regulations, ratings are assigned according to the manifestation               of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11   to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 1 to 10 indicates that there is persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  DSM-IV.

As an initial matter, the Board notes that service connection for PTSD was initially granted in November 2008 with an evaluation of 30 percent, effective March 26, 2008.  A temporary 100 percent evaluation was assigned from April 20, 2009 to July 1, 2009.  As a 100 percent rating is the maximum assignable for any disability and the 100 percent rating is not on appeal to the Board, this period is not for consideration and nothing in this decision affects that rating.

In September 2014, the RO increased the disability rating for PTSD with alcohol and substance dependency (in remission) to 70 percent disabling effective from March 26, 2008, the date of claim.  That decision also granted entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, effective from March 26, 2008.  As a 70 percent rating plus a TDIU was the benefit specifically requested on the Veteran's substantive appeal, it appears the claim has been granted to the satisfaction of the claimant.  Nevertheless, as the RO continued the appeal by issuing a supplemental statement of the case and certified the appeal to the Board, the Board will address the appeal on the merits. 

On VA examination in October 2008, the Veteran endorsed panic attacks on a regular basis, depression, intrusive distressing memories, flashbacks, avoidance of stimuli, sleep problems, irritability, concentration problems, hypervigilance, exaggerated startle response, a restricted range of affect, and sense of foreshortened future.  He indicated that his memory improved with sobriety.  The Veteran reported that after discharge from service he mostly worked in construction.  He reportedly hurt his   back in an industrial accident in 1984, and went back to school where he earned an associate's degree.  Thereafter he worked as a parts clerk/manager in a motorcycle shop until August 2005 when he was severely injured in a motorcycle accident.       He had been unable to return to work since his accident and was in receipt of SSA disability benefits due to his injuries.  The Veteran stated that he has been divorced since 1984.  He had a bad marriage which he attributed to alcohol abuse.  The Veteran had a daughter and described having an excellent relationship with her since he quit drinking.  The Veteran lived alone.  He denied any mental health treatment before February 2008.  

The examiner described the Veteran as casually, cleanly and appropriately dressed.  He was alert cooperative and he showed good eye contact.  He was oriented to time place and person.  His speech was clear and it was of normal volume and articulation.  Communication was good.  His affect was restricted but appropriate.  Mood was mildly depressed.  His thought processes were tangential.  Thought content was unremarkable.  The Veteran exhibited no signs of delusional or paranoid belief system.  He denied auditory or visual hallucinations, suicidal ideations plan or intent.  There was no inappropriate behavior displayed during the evaluation.  The Veteran had recently become involved in activities at the VA hospital and partook in outings with other Veterans.  He also enjoyed reading.  He was diagnosed with PTSD and assigned a GAF score of 50.  The examiner noted that the Veteran was not employed and was permanently disabled due to a serious motorcycle accident.  If he were physically able to work, his PTSD symptoms would likely have a moderate impact   on work functioning.  The examiner opined that overall it appeared that the Veteran's PTSD had a moderate impact on social and occupational functioning.

On VA examination in March 2009, the Veteran endorsed depression, 
occasional panic attacks, distressing recollections, avoidance of stimuli,  difficulty concentrating, difficulty sleeping, irritability or anger outbursts, avoidance of crowds, feelings of detachment and estrangement from others, a sense of foreshortened future, hypervigilance, and exaggerated startle response.  Reportedly, he spent his time reading and watching TV.  He went to VA for nighttime activities, horseracing and bingo.  His relationships were limited to his daughter and VA people.  The examiner described the Veteran as casually and appropriately dressed.  He was alert and oriented.  His behavior was cooperative and friendly, within normal limits.  

Psychomotor activity was within normal limits.  Eye contact was good.  Speech was within normal limits and communication was good.  His mood was depressed.  Affect was congruent and appropriate.  Thought process and content were unremarkable.  The Veteran denied delusions, hallucinations, suicidal ideation plan or intent, or homicidal ideation plan or intent.  The Veteran was assigned a GAF score of 50.    The examiner found that his symptoms were having a serious impact on social and occupational functioning.  The Veteran appeared to be living a rather structured and somewhat sheltered life within the VA system (all social activities, support system, etc.).  The Veteran reported significant difficulty feeling estranged or detached from others, which when paired with his avoidance of others, it appeared that he was having significant difficulty making friends outside of the VA.

On VA examination in June 2010 the Veteran complained of problems sleeping, impaired memory, daily irritability, concentration and attention problems, avoidance of stimuli, and feelings of detachment.  The Veteran indicated that his medication  was helping with his symptoms.  The Veteran was involved in the VA treatment and activities center and participated in all social activities at VA.  He lived alone and  was not in a relationship.  He had daily contact with daughter.  He reported taking his granddaughter to school every day.  At times he was short-tempered with his daughter and grandchildren.  The examiner described the Veteran's affect as congruent and constricted.  His thought process and thought content were unremarkable.  There were no signs of delusions.  However, he endorsed hearing voices all the time; specifically he described the voice of his daughter crying out for help.  He endorsed passing suicidal ideation but denied plan or intent.  He denied homicidal ideation plan or intent.  There was no inappropriate behavior displayed during the evaluation.  The examiner assigned a GAF score of 51, and noted that the Veteran's symptoms appeared to be having a moderate impact on his social and occupational functioning.  The examiner stated that the Veteran would likely have moderate to severe discomfort interacting with others in a (physical or sedentary) workplace environment given his description of difficulty in everyday social settings.  Lack of interest in activities    and reduced energy level likely had a moderate impact on motivation to engage in physical or sedentary work and social activities.  Problems with concentration would likely have a moderate to severe impact on efficiency in a physical or sedentary job setting.

On VA examination in August 2014, the Veteran endorsed depression, low energy, nightmares, irritability, attention concentration problems, memory problems, discomfort in crowds, and anxiety.  He reported frequent suicidal ideation but denied plan or intent.  He denied homicidal ideation, plan or intent, as well as hallucinations.  He reported panic attacks with the last one occurring approximately two months earlier.  The Veteran, who had been divorced for a number of years, denied being in a serious relationship.  His daughter, 6 year old grandson and         14 year old granddaughter, had been living with him for about 2.5 years.  His relationship with his daughter was on shaky ground because she complained a lot and was not as upfront paying rent.  He believed his PTSD symptoms were having an impact on their relationship.  He stated his anxiety levels were very high.  The Veteran reported he had a sister in town and they talked about once a month.  He reported he did not have many friends as most of them were acquaintances from his former drinking and drugging days.  He had one friend whom he saw a couple of times a week because he lived down the street, and they would visit each other.  

The Veteran reported that he enjoyed going to movies and occasionally read, but found it difficult to sit still at times.  The Veteran reported that his last job at the parts counter, which lasted 4 to 5 years, was his longest job after the military because drug and alcohol abuse prevented him from maintaining steady employment.  Even at    his last job he would not be sober.  He reiterated that he stopped working due to injuries incurred in a motorcycle accident.  The Veteran was casually, cleanly, and appropriately dressed.  He was alert and oriented.  Behavior was cooperative and pleasant.  Psychomotor activity was within normal limits.  Eye contact was good.  Speech rate, volume, and tone were unremarkable.  Communication was good.  Mood was mildly depressed and mildly anxious.  Affect was congruent and appropriate.  Thought process and thought content were unremarkable.  There     were no signs of delusions or hallucinations.  There was no inappropriate behavior displayed during the evaluation.  The examiner opined that the Veteran's PTSD    was productive of occupational and social impairment with reduced reliability and productivity.  

VA treatment notes throughout the period on appeal recorded GAF scores that mostly ranged from 40 to 55.  The records reflect that he was socially active, and would occasionally join friends for dinner, lunch and attend parties to watch sports, although he felts uncomfortable around people drinking and would sometimes leave early.  He also partook in in family events and on one occasion he chaperoned a field trip for his granddaughter.

Based on the evidence of record, the Board finds that the criteria for a 100 rating are not met, as the evidence does not reflect total social and occupational impairment.  Total social impairment is not demonstrated as the Veteran reported having maintained a relationship with his daughter and grandchildren and was involved    in family life, particularly as they lived with the Veteran in recent years.  He also had a relationship with his sister.  The records reflect that while he appeared to be living a rather structured and somewhat sheltered life within the VA system, he nonetheless was socially active attending field trips, VA group outings, dinners and lunches with friends.  He also had a friend and neighbor with whom he visited on a     weekly basis.  The evidence also shows that the Veteran occasionally engaged in recreational activities such as going to the movies, horseracing, bingo and watching sports with friends.   

Occupationally, although the Veteran was unemployed during the claims period, this was attributed to very serious injuries incurred in a motorcycle accident in 2005, after which he stopped working.  In general, VA examiners opined that the Veteran's PTSD was productive of moderate to serious occupational impairment.  The weight of the evidence fails to show total occupational impairment.

The evidence does not reflect gross impairment in communication or thought processes.  While in 2010 he endorsed hearing voices all the time, the remainder    of the medical evidence shows that he denied delusions and hallucinations.  In  2010 and 2014 he reported suicidal ideation, but he denied plan or intent.  He also denied homicidal ideation plan or intent.  The Veteran was described as casually and appropriately dressed with good eye contact.  He was alert and oriented.  His behavior within normal limits.  Psychomotor activity was within normal limits.  Speech was within normal limits and communication was good.  Thought process and content were unremarkable.  

In sum, although the Veteran had an isolated report of auditory hallucinations,     and occasional suicidal ideation with no plan or intent, the preponderance of the probative evidence is against a finding that, other than the period of hospitalization from April 20, 2009 to July 1, 2009, the Veteran's psychiatric symptomatology has more nearly approximated total occupational and social impairment for any period of time during the course of the claim such that a schedular 100 percent rating is warranted.  

The Board has considered the Veteran's contention regarding the severity of his PTSD; however, the objective clinical findings outweigh the Veteran's subjective assertions as to whether he has total social and occupational impairment due to his PTSD.  As noted above, his GAF scores have been consistent with no more than moderate to serious impairment and the VA examiners have characterized the Veteran's PTSD as productive of moderate and serious occupational and social impairment.  As such, the 70 percent rating adequately compensates the Veteran  for his symptomatology.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant  a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore   do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Moreover, although he was hospitalized once, he has not been frequently hospitalized during the course of this claim. Finally, he is already in receipt of a TDIU rating based solely on his PTSD.  As    the rating criteria are therefore adequate to evaluate the Veteran's disability, referral for consideration of an extraschedular rating is not warranted.  


ORDER

An initial rating higher than 70 percent for posttraumatic stress disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


